Citation Nr: 1416202	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-15 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of ingrown toenail removal.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from July 2005 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge during a March 2013 videoconference hearing.  A transcript is associated with the claims file.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The Veteran was provided VA examinations in October 2012 with respect to the current appeal.  However, the Board finds that the examiner's reports are inadequate.  The examiner did not adequately describe the Veteran's symptoms, either in service or during the examination, and failed to provide a nexus opinion regarding the issues on appeal.  The Board does not have the medical expertise to determine the nature and etiology of any back disability or residual of an ingrown toenail removal.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

Further, in April and May of 2013 and January 2014, the Veteran submitted additional evidence relevant to both issues on appeal; the Veteran has not waived his right to have the agency of original jurisdiction (AOJ)-here, the RO-review the evidence.  See 38 C.F.R. § 20.1304(c) (2013); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  On remand, the RO should consider any relevant evidence added to the record since the most recent statement of the case.

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain information from the Veteran (i.e., dates and locations of any private treatment), and any outstanding records from VA dated since January 2008.  The RO should also obtain any outstanding records from any private treatment providers identified by the Veteran, dated since January 2008.

2. Second, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any back disability and residual of an ingrown toenail removal.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies.  

The examiner should provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (50 percent or greater probability) that any back disability currently diagnosed, or diagnosed after April 2, 2008, is related to the Veteran's active service, to include in-service diagnoses of mid back pain, muscular in nature, and lumbago; and, 

b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has, or had since April 2, 2008, a disability that is a residual of in-service surgery to remove an ingrown toenail.

c) If a congenital defect (as opposed to congenital disease) of the back is diagnosed, the examiner MUST discuss whether there is any evidence of a superimposed disease or injury in service that resulted in an additional current disability. If a congenital disease of the back is diagnosed, the examiner MUST indicate whether such was aggravated (worsened beyond the natural progression of such disease) in service resulting in a current disability.

Any opinion MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  Please also provide a complete medical explanation for any opinion.

3. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



